Citation Nr: 1814994	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  01-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for weight loss, including as due to an undiagnosed illness.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993, during which time he served in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2006, the Veteran testified at a Board hearing in front of a Veterans Law Judge (VLJ) who is no longer employed by the Board.  By a November 2017 letter, the Board notified the Veteran that he was entitled for an additional hearing with another VLJ; however, the Veteran did not respond within the allotted 30 days.  

In January 2007, the Board remanded the case for further development, to include verifying the Veteran's in-service stressors.

In February 2011, the Board remanded the case again, since the RO only attempted to verify one of the stressors identified by the Veteran and not all of them as requested by the Board.  Additionally, the Board found that the issue of service connection for weight loss was attributed to a psychiatric disorder.  The Board also requested that the Veteran will be provided with new VA examinations. 

In September 2012, the Board remanded the case for an additional time to ensure that the Veteran is provided with adequate VA examinations and in order to obtain outstanding medical records that were not associated with the claims file. 

The Board notes that statements of the case were issued in September 2017 and January 2018 for the claims for service connection for right shoulder/arm disability and bilateral knee disability, respectively.  However there is no indication that the Veteran has perfected an appeal of any those issues.  They are therefore not in appellate status.  

FINDINGS OF FACT

1.  The Veteran does not currently have a weight loss disorder related to service or a service-connected disability, or abnormal weight loss due to an undiagnosed illness.   

2.  The evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a weight loss disorder or abnormal weight loss due to an undiagnosed illness have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD has been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Notably, however, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319   (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Claimed Weight Loss

The Veteran seeks service connection for weight loss, which he attributes to his service during the Gulf War and/or alternatively secondary to his service-connected PTSD. 

A service treatment record pre-screening form dated in November 1989 shows that the Veteran weighed 170 pounds.  Additional treatment notes dated in April 1992 indicate that the Veteran weighed 172 pounds.  During his December 1992 separation examination, the Veteran weighed 172 pounds, and denied any recent gain or loss of weight.  

During a November 1996 Agent Orange VA examination, it was noted that the Veteran's weight was 168 pounds, maximum weight 185 pounds, and average weight of 170 pounds.  Treatment notes from December 1996 indicate that the Veteran's weight has been "stable."  In April 1998, the Veteran weighed 162 pound and it was noted that there were no nutrition, residuals of malnutrition, vitamin deficiencies, or any other abnormality. 

In a July 1998 statement, the Veteran's spouse indicated that he lost a lot of weight, despite eating well. 

VA treatment notes from Brooklyn "HHS" dated in January 2002 indicate that the Veteran lost about 18 pounds while in the Gulf, used insect repellents, and had sand blowing into his mouth and nose.  Additional treatment notes later in January note that the Veteran attributed his weight loss to taking small white bio-hazard pills in-service.  

VA medical progress notes dated in September 2005 show that the Veteran weighed 163 pounds and 168 pounds in March 2006. 

During an April 2006 VA examination for Gulf War Guidelines, the Veteran reported weight loss following the Persian Gulf War.  He stated that he weighed as long as 145 pounds in 2004 while his regular weight was between 162 and 170 pounds.  He stated that he "picked up his weight" in the past by drinking supplemental food shakes, and noted that he felt as if he was forcing himself to eat.  The Veteran also indicated that he has had problems with depression, and the examiner noted "that may play a role in his decreased appetite."  On physical examination, it was noted that the Veteran was "well developed well-nourished male."  He weighed 162 pounds.  The examiner stated that the Veteran had normal weight and laboratory results; weight was stable at the time of the examination, with no evidence of muscular wasting or emaciation.  The examiner concluded that there was insufficient evidence to establish a diagnosis based on the complaint of decreased appetite and the fact that his weight and laboratory results were normal during the examination. 
In August 2010, the Veteran underwent an additional VA examination to assess the nature and etiology of his weight loss.  The Veteran reported that he was 174 pounds when deployed to the Gulf and dropped to 142 pounds, but in 2002 the weight loss stabilized and has gone back up to 171 pounds.  The examiner then concluded that there was no diagnosis for weight loss and nothing in the laboratory results to indicate a cause for weight loss, but rather noted that it was "possibly related to a mental health diagnosis." 

Subsequently, the Board in its February 2011 remand requested that the Veteran will be provided with a VA examination to address the new question of whether his weight loss pathology related to any psychiatric pathology.  The RO failed to comply with the Board's February 2011 remand directives, and the Board remanded the claim again to address the intertwined issues of service connection for weight loss and psychiatric pathology. 

In January 2017, the Veteran underwent VA examinations for eating disorders, in order to assess whether his asserted weight loss is related to any psychiatric disability.  The Veteran denied ever purposefully binging or eating past feeling full, purposeful purging of food, or excessive concern about weight.  The examiner stated that there was limited evidence (if any) to suggest the presence of an underlying eating disorder, as defined under DSM-IV or DSM-5.  The examiner further noted that despite notable symptom embellishment during the examination, the Veteran did not endorse any of the symptoms most common of feeding or eating disorders.  The examiner opined that it was less likely than not that the Veteran's weight loss was associated with an eating disorder.  The examiner also reviewed the documented weight as noted above, and opined that based on the examination of the Veteran, it was possible that he "embellishing his self-reported" symptoms. 

Based on the foregoing, the Board finds that service connection for weight loss is not warranted.  Here, the Veteran's lay assertions are contradicted by the documented medical evidence in-service and post-service, where his weight has been consistently recorded as normal with no documentation of a weight loss or feeding disorder.  Moreover, all of the VA examiners who examined him were unable to render a diagnosis of a weight loss disorder based on insufficient evidence of any significant weight loss.  Nor did the examiners diagnose any abnormal weight loss.  The evidence reflected above show relatively consistent weight and any fluctuations shown were not shown to be abnormal or amount to a disorder.  

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran in this case has not presented competent evidence showing that he has a currently diagnosed weight loss or eating disorder or abnormal weight loss associated with an undiagnosed illness.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms of losing weight; however, his lay statements are not competent to establish that he has a current weight loss disorder or abnormal weight loss symptoms associated with an undiagnosed illness, as he is not shown to possess the requisite medical training.  

Most critically, the Veteran's essential contention that he lost an abnormal amount of weight during service is not documented and is contradicted by the documented objective evidence, which shows no weight abnormalities during and since service.  As determined by medical professionals, the self-reported weight loss is not supported by the record and there was an assertion by one of the examiners as to symptom embellishment.  

Because, the record is completely devoid of any currently diagnosed weight loss disorder related to service or a service connected disability, or abnormal weight loss associated with an undiagnosed illness, the preponderance of the evidence is against the Veteran's claim, and it therefore must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Service Connection Analysis for PTSD 

The Veteran also seeks service connection for PTSD.  

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f). 

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304 (f)(3).  Accordingly, the provisions apply to this case.

Turning to the relevant evidence, in August 1998 the Veteran underwent a VA examination for mental disorders, in which he was diagnosed with PTSD.  Significantly, the examiner identified numerous PTSD symptoms, to include, recurrent and intrusive distressing recollections of traumatic events, nightmares and flashback episodes pertaining to war time events, and intense physiological psychological distress at exposure to ques which remind the Veteran of traumatic events.  Though, at the time of the examination, none of the Veteran's stressors were corroborated and a nexus opinion was not provided. 

In August 2011, the Veteran underwent an additional VA examination for PTSD.  The examiner "deferred" diagnosis of a psychiatric disorder and explained that it was not "possible to establish diagnosis due to the Veteran's possible attempts to misrepresent current symptomatology."  In addition, the examiner identified PTSD treatment from various Veterans' Centers, and stated that those were not available for review.  Notably, the examiner still confirmed that the Veteran's claimed stressors were adequate to support fear of hostile military or terrorist activity to result in a diagnosis of PTSD. 

Subsequent to the Board's September 2012 remand, the Veteran underwent an additional VA examination in January 2017.  The examiner noted that the Veteran did not have a diagnosis of any psychiatric disorder, because he was considered to be malingering, and there was evidence of symptom embellishment in the past, as well.  The examiner further stated that while the Veteran continued to report trauma-related symptoms, his description was somewhat atypical of people with PTSD.  Nevertheless, the examiner noted that despite clear evidence of symptom embellishment and some inconsistent reporting over time, the Veteran has consistently reported numerous traumatic/stressful experiences incurred during his military deployment to Southwest Asia.  Moreover, at least two of his claimed traumas have consistently been reported by the Veteran, and reasonably be expected to have served as a criterion A stressor consistent with the DSM-IV and DSM-5 diagnosis of PTSD; however, the examiner concluded that "the Veteran's current presentation style (i.e. malingering) makes it difficult to ascertain whether he truly experienced [the events] in a way consistent with Criterion A of PTSD."   

Subsequent VA treatment notes continue to show diagnosis of PTSD.  

On review, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD. The medical evidence shows a clear diagnosis of PTSD in conformance with VA regulation, rendered by a VA psychologist at a VA examination in August 1998 and no evidence of malingering was indicated at that time.  The diagnosis was continued in the Veteran's outpatient treatment records.  The 2011 and 2017 VA examiners addressed concerns of malingering reasoning that the inaccurately self-reported his symptoms and embellished them.  Granted, the Veteran did report numerous stressors, most of which were not corroborated.  Nevertheless, what the examiners did not address is the fact that at least one of the Veteran's stressors has been corroborated and that stressor was associated with the diagnosis of PTSD.  In other words, even those examiners who did not establish a diagnosis of PTSD still confirmed that the Veteran's stressor meets the criterion for a diagnosis. 

The stressor that has been corroborated is his stressor of bagging dead bodies.  See April 2011 VA Memorandum.  

Further development could be undertaken for yet another medical opinion.  However, the record already contains evidence of:  a current diagnosis of PTSD rendered by at least one VA psychologist, a corroborated stressor, and VA medical evidence acknowledging that the stressor is the type that supports a diagnosis of PTSD.  Balancing this favorable evidence against the unfavorable evidence of malingering, the Board concludes that the evidence is equipoise.  With resolution of any doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for PTSD is warranted.

ORDER

Service connection for a weight loss disorder or abnormal weight loss due to undiagnosed illness is denied. 

Service connection for PTSD is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


